COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: BASIC ENERGY SERVICES, L.               §               No. 08-17-00256-CV
  P. AND JEREMY NICHELSON,
                                                 §         AN ORIGINAL PROCEEDING
                        Relators.
                                                 §                 IN MANDAMUS

                                                 §

                                                 §

                                            ORDER

       Pending before the Court is Relators’ motion for a stay of proceedings in cause number

2016-DCV-3438, styled Norma Benavides, Individually and as Independent Executor of the Estate

of Fortunato “Benny” Benavides, Deceased, Brian Benavides, Steven Benavides, and Kevin

Benavides, pending our review of the mandamus petition. We GRANT Relators’ request to stay

the trial court’s discovery order entered on November 17, 2017. Relators’ request to stay all other

proceedings in the case is DENIED. This stay order will remain in effect pending our review of

the mandamus petition or further order of this Court.

       Further, the Court has this day determined that no action will be taken on the Petition for

Writ of Mandamus pending a response from the Real Party in Interest. The response is requested

to be filed on or before January 4, 2018.

       IT IS SO ORDERED this 14th day of December, 2017.



                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.